Olivia P. Adler Attorney at Law 1614 33rd Street, N.W. Washington, DC 202-337-9090 oadler@comcast.net October 24, 2011 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Steward Funds, Inc. (“Registrant”) File Nos. 002-28174; 811-01597 Dear Sir or Madam: Enclosed for filing is a definitive proxy statement (“Proxy Statement”) seeking approval from Registrant’s shareholders for a new advisory agreement, due to a change in control of theinvestment adviser to Registrant’s series, and election of Directors. Registrant hereby acknowledges that: · Registrant is responsible for the adequacy and the accuracy of the disclosure in the Proxy Statement; · Comments of the staff of the Securities and Exchange Commission (“SEC”) or changes to disclosure in response to SEC staff comments in the Proxy Statement reviewed by the staff do not foreclose the SEC from taking any action with respect to the Proxy Statement; and · Registrant may not assert SEC staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws. If you have questions regarding this filing, please call the undersigned at 202-337-9090 or David Harris at 202-261-3385. Sincerely, /s/ Olivia P. Adler Olivia P. Adler
